Case 6:19-cv-00887-RBD-GJK Document 13 Filed 09/27/19 Page 1 of 2 PageID 45



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

NICOLE FLOYD,

   Plaintiff,

-vs-                                               CASE NO.: 6:19-CV-00887-RBD-GJK

SANTANDER CONSUMER USA, INC.,

   Defendant.
                                      /

                                     NOTICE OF SETTLEMENT

        Plaintiff, Nicole Floyd, by and through the undersigned counsel, hereby notifies the Court

that the parties have reached a settlement with regard to this case and are presently drafting and

finalizing the settlement agreement, and general release or documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.



Dated: September 27, 2019


                                              /s/Frank H. Kerney, III, Esquire
                                               Frank H. Kerney, III, Esquire
                                               Florida Bar #: 088672
                                               Morgan & Morgan, Tampa, P.A.
                                               One Tampa City Center
                                               201 North Franklin Street, 7th Floor
                                               Tampa, FL 33602
                                               Telephone: (813) 223-5505
                                               Facsimile: (813) 223-5402
                                               fkerney@forthepeople.com
                                               mmartinez@forthepeople.com
                                               Counsel for Plaintiff
Case 6:19-cv-00887-RBD-GJK Document 13 Filed 09/27/19 Page 2 of 2 PageID 46




                                 CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on this 27th day of September, 2019, a true and correct copy of the

foregoing has been filed with, and provided to all counsel of record, via the Court’s CM/ECF

system.



                                                 /s/Frank H. Kerney, III, Esquire
                                                 Frank H. Kerney, III, Esquire
                                                 Florida Bar #: 88672
